Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed 07/20/2022 has been entered. Claims 1-3, 7-10, and 12-14 remain pending.

Response to Arguments
Applicant’s arguments, see Pages 6-7, filed 07/20/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-3, 7-10, and 12-14 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-3, 7-10, and 12-14 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 7-10, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Asenjo (US20140337277). Asenjo teaches an industrial attestation system to collect industrial data and identifies subjects of the industrial data that characterize normal operation. Asenjo teaches the limitations “An industrial machine management system, comprising: a management device that includes a memory  and circuitry configured to collect changeable setting data of an industrial machine, the setting data being a program that includes a command to operate the industrial machine, and determine whether a predetermined command change has been made to the program by comparing the program collected as the backup at a first time point, wherein the memory is configured to store the program collected as the backup at the first time point and a changed-unchanged information regarding whether the  predetermined command change has been made to the program, and the circuitry is configured to output change information regarding the predetermined command change based on the changed-unchanged information and the program collected as the backup at the first time point; the method further comprises determining, when a predetermined command that affects the industrial machine has been changed, that the predetermined change has been made.” Secondary prior art Liu (CN103176901) teaches the limitations “comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point.” The combination of Asenjo in view of Lui is silent with regards to the limitation “the circuitry is configured to determine, when a predetermined command that affects the industrial machine has been changed, that the predetermined command change has been made, the predetermine command being a command for changing linear interpolation to link interpolation or a command for changing link interpolation to linear interpolation” and there is no evidence which suggests that one of ordinary skill in the art would modify Asenjo in view of Liu to determine a change to an industrial machine from a predetermined command relating to link interpolation and linear interpolation. This is an improvement to determination of whether a change to the setting data has been made when using predetermined commands. By using a predetermined command to change linear interpolation to link interpolation or link interpolation to linear interpolation, the management server determines that a change to the server setting data has occurred to the movement of an industrial robot. Independent Claim 1 details an industrial machine management system, Claim 12 details a method of managing an industrial machine, and Claim 13 details a non-transitory computer-readable storage medium to store a program to cause a computer to perform a method for managing an industrial machine. As the category of subject matter is the difference between the independent Claims 1, 12, and 13 and the limitations of the claims are the similar, Claims 1, 12, and 13 are in condition for allowance.  Claims 1-3, 7-10, and 12-14 are distinguishable over the prior art and therefore are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863